NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 15 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SERGEI PORTNOY,                                 No. 19-16844

                Plaintiff-Appellant,            D.C. No. 2:19-cv-01504-TLN-CKD

 v.
                                                MEMORANDUM*
STATE OF CALIFORNIA,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Troy L. Nunley, District Judge, Presiding

                          Submitted September 8, 2020**

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      Sergei Portnoy appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging constitutional claims. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Watison v. Carter, 668 F.3d 1108,

1112 (9th Cir. 2012) (dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
state a claim); Micomonaco v. Washington, 45 F.3d 316, 319 (9th Cir. 1995)

(dismissal as barred by Eleventh Amendment immunity). We affirm.

      The district court properly dismissed Portnoy’s action against the State of

California as barred by the Eleventh Amendment. See Pennhurst State Sch. &

Hosp. v. Halderman, 465 U.S. 89, 100 (1984) (the Eleventh Amendment bars suit

against a non-consenting state).

      The district court did not abuse its discretion by dismissing Portnoy’s action

without leave to amend because amendment would have been futile. See

Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011)

(setting forth standard of review and explaining that dismissal without leave to

amend is proper when amendment would be futile).

      AFFIRMED.




                                         2                                    19-16844